EXHIBIT 10.1

 

Business Consulting Agreement

 

This Business Consulting Agreement (the “Agreement”) is entered into September
19, 2019 and by and between:

 

OFS Capital Group of Shell Tower, Times Square, Causeway Bay, Hong Kong,
represented

by Nils A. Ollquist

(“Consultant”)

 

and

 

Graphene & Solar Technologies Limited

88 Lorimer st

Docklands, Victoria 3008, Australia

(“Company”)

 

This Agreement relates to services to be performed by the Consultant commencing
on 19 September, 2019 and continuing for a period of 12 (twelve) months, and
shall be deemed effective as of September 19, 2019. The terms of this Agreement
reflect, and reduce to writing, the substance of the agreement reached between
the Consultant and the Company.

 

WITNESSETH

 

WHEREAS, Consultant provides consultation and advisory services relating to
business and financial matters; and,

 

WHEREAS, the Company desires to be assured of the services of the Cosultant
order to avail itself of the Consultant’s experience, skills, knowledge and
abilities with respect to the management and operation of a US listed company,
including development and maintenance of a satisfactory liquidity and fund
raising platform to ensure availability of adequate capital for execution of the
Company’s business plan. The Company is therefore willing to engage the
Consultant and the Consultant agrees to be engaged upon the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 



1.Consulting Services: Effective as of the date hereof, the Company hereby
engages and Consultant hereby agrees to act in the capacity of Director and
Chief Executive Officer (“CEO”) of the Company and to provide any and all
services necessary to discharge such a role, including coordination and
management of the responsibilities and obligations arising from the Company’s
public listed status. Consultant also agrees to use best efforts to arrange fund
raising totaling at least US$1 million within a period of 180 days of the date
hereof.



 

Further, Consultant agrees to work closely with the Chairman to ensure
successful development of the Company’s mining and processing activities in
Australia. Consultant acknowledges that, despite the US domicile of the Company,
the majority of services to be provided pursuant to the Agreement (at least
75%), will be undertaken in Australia with travel to the US as and when
required.

 



 1

  



 



2.Payment: In consideration for the services rendered under this agreement, the
Company agrees to compensate Consultant as follows:



 

 

·Annual salary of A$150,000 to be accrued monthly, with an·initial payment of
A$10,000 to be made on execution of this agreement. Subsequent monthly payments
will be accrued, with payment to be made on availability of an initial tranche
of funding received by the Company.

 

 

 

 

·10,000,000 (ten million) common shares of the Company (either free trading or
with full registration rights attached thereto), to be reserved and issued
within 60 days of the date hereof.

 

 

 

 

·Other compensation, from time to time, as mutually agreed by the parties.

 



3.Term and Termination: The term of this Agreement shall be effective on
September 19, 2019 and shall continue in effect for a period of twelve months
thereafter. This Agreement may be extended upon agreement by both parties,
unless or until the Agreement is terminated. The Company or Consultant may
cancel this Agreement on thirty (30) days written notice, at which time no
further obligations will be due from either party.

 

 

4.Non-Assignability: The rights, obligations, and benefits established by this
Agreement shall not be assignable by Consultant. This Agreement shall be binding
upon and shall insure to the benefit of the parties and their successors.

 

 

5.Confidentiality: Consultant acknowledges and agrees that confidential and
valuable information proprietary to and obtained during Consultants’ engagement
shall not be, directly or indirectly, disclosed without the prior express
written consent of the Company, unless and until such information is otherwise
known to the public generally through no fault of Consultant. All documents
containing confidential information provided to Consultant by the Company shall
clearly and conspicuously be mark with the word “Confidential.”

 

 

6.Governing Law: This Agreement shall be governed by and construed·in accordance
with the laws of the State of Nevada without giving effect to the conflicts of
law principles thereof or actual domicile parties. Any dispute arising out of
this Agreement shall be resolved in the courts sited in Nevada, to the exclusion
of all other venues.

 

 

7.Notice: Notice hereunder shall be in writing and shall be deemed to have been
given at the time when deposited for mailing with the United States Postal
Service enclosed in a registered or certified postpaid envelope addressed to the
respective party at the address of such party first above written or at such
other address as such party may fix by notice given pursuant to this paragraph.

 

 

8.Miscellaneous: No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision and no waiver shall
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the party making the waiver. No supplement, modification, or
amendment of the Agreement shall be binding unless executed in writing and
agreed upon by all parties. The Agreement supersedes all prior understandings,
written or oral, and constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof.

 

 

9.Counterparts: This Agreement may be executed in counterparts and by facsimile,
each of such counterparts so executed will be deemed to be an original and such
counterparts together will constitute one and the same instrument and
notwithstanding the date of execution will be deemed to bear the first date
written above.



 



 2

  



 

IN WITNESS WHEREOF, the Company and Consultant have duly executed this Agreement
as of the day and year first above written.

 



Graphene & Solar Technologies Limited.

 

 

 

  

By:

 

By:

 Roger May

 

Its:

 

  



 



 3



 